        Case 1:04-cv-00814-RCL Document 370 Filed 05/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ROGER HALL, et al.,                        )
                                           )
       Plaintiffs,                         )
                                           )
       v.                                  )      Civil Action No. 04-814 (RCL)
                                           )
CENTRAL INTELLIGENCE AGENCY,               )
                                           )
       Defendant.                          )
                                           )

                PLAINTIFF ACCURACY IN MEDIA'S CONSENT MOTION FOR
               ENLARGEMENT OF TIME WITHIN WHICH TO FILE REPLY TO
             DEFENDANT'S OPPOSITION TO MOTION FOR RECONSIDERATION

       COMES NOW Plaintiff Accuracy in Media, Inc. ("AIM"), by counsel, under Rule

6(b)(1)(A) of the Federal Rules of Civil Procedure, and respectfully move this Court for a

30-day enlargement of time to file its Reply to Defendant CIA's Opposition to Plaintiff's

Motion Reconsider the Court's November 30, 2020 Order and Judgment.

       Defendant CIA consents to the relief sought.

                           Memorandum of Points and Authorities

       1.      On May 18, 2021, Defendant filed its Opposition to Plaintiffs' motions to

reconsider the Court’s November 30, 2020 Order and Judgment, ECF No. 369. Under LCvR

7(d), plaintiffs' memoranda in reply to the oppositions were due within seven days.

       2.      Undersigned counsel has been met with several deadlines in other cases,

including a complex multi-party matter seeking recovery from a trustee who is alleged to

have wasted up to half the corpus of a $25 million dollar trust.
        Case 1:04-cv-00814-RCL Document 370 Filed 05/27/21 Page 2 of 2




       3.     Counsel for Plaintiffs Roger Hall and Studies Solutions Results, Inc., is unable

to efficiently work due to health reasons, even while under a number of demanding

deadlines. He too will be seeking an extension of time.

       WHEREFORE, Plaintiff Accuracy in Media, Inc., respectfully seeks a 30-day extension

of time to and including June 18, 2017, to submit its Reply Memorandum to Defendant

CIA's Opposition to Plaintiffs' Motions to Reconsider the Court's November 30, 2020 Order

and Judgment.

       DATE: May 27, 2017.



                                           /s/
                                    John H. Clarke # 388599
                                    1629 K Street, NW
                                    Suite 300
                                    Washington, DC 20006
                                    (202) 344-0776
                                    Fax: (202) 332-3030
                                    johnhclarke@earthlink.net

                                    Counsel for plaintiff
                                    Accuracy in Media, Inc.
